DETAILED ACTION
This communication is a Final Office Action rejection on the merits. Claims 1-15, 17, 19-21, 23-29, and 32 are currently pending and have been addressed below. Claims 16, 18, 22, and 30-31 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 03/25/2021 (related to the 103 rejection) have been fully considered but are moot in view of new grounds of rejection. Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action. Rejection based on a newly cited reference(s) follows.
Applicant's arguments filed on 03/25/2021 (related to the 101 rejection) have been fully considered but they are not persuasive.
Applicant states, on page 14, that the graphical user interface (GUI) elements “recite a specific manner of displaying a graphical representation of the first and second microflows and receiving selections from users of GUI elements of the graphical representation, which allow the users to perform sets of actions associated with the microflows. As such, the claim limits the use of the judicial exception to the practical application of an improved GUI for displaying and selecting a graphical representation of a microflow.”
Examiner respectfully disagrees with Applicant. The additional element of a GUI is merely used to generate a graphical representation of a microflow (Paragraph 0109) and perform actions associated with the microflows (Paragraph 0038). The graphical user interface is considered “field of use” (MPEP 2106.05h) at step 2A, Prong 2, as it’s just used to display microflows and perform actions, but does not improve the interface. 
At Step 2B, the GUI lacks novelty over the prior art as it includes well-understood, routine, conventional activities previously known to the industry. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55. Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.
-15-
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15, 17, 19-21, 23-29, and 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more. 

Independent Claim 1
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One - Claim 1 recites: A method comprising: obtaining a credential to access a work artifact; accessing the work artifact associated with the obtained credential; designating a first set of actions and a second set of actions associated with the work artifact; designating a first set of parties and a second set of parties associated with the work artifact, wherein the first set of parties include a first party that is associated with a first action of the first set of actions; generating a first set of context information representative of a relationship between the work artifact, the first set of actions and the first set of parties and a second set of context information representative of a relationship between the work artifact, the second set of actions and the second set of parties; generating a first microflow based on the first set of context information and representing the work artifact, the first set of actions, and the first set of parties, the first microflow representing a first task associated with the work artifact; generating a second microflow based on the second set of context information and representing the work artifact, the second set of actions, and the second set of parties, the second microflow representing a second task associated with the work artifact that is different than the first task; generating a process by associating the work artifact across the first microflow and the second microflow, the process being a collection of tasks associated with the work artifact; generating a graphical representation of the first and second microflows, the graphical representation including a plurality of elements representing the work artifact, the first set of parties, the second set of parties, the first set of context information, and the second set of context information; displaying the graphical representation to the first set of parties; receiving a selection of a first element of the graphical representation from a first user of the first set of parties, the first element allowing the first user to perform the first set of actions associated with the work artifact; detecting an indication to transition from the first microflow to the second microflow according to the process; displaying the graphical representation to the second set of parties; receiving a selection of a second element of the graphical representation from a second user of the second set of parties, the second element allowing the second user to perform the second set of actions associated with the work artifact; aggregating multiple microflows or multiple processes; and facilitating the trade of the multiple microflows or the multiple processes, wherein a user can buy, sell, or  trade a microflow of the multiple microflows or process of the multiple processes. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which includes managing interactions between people. The trade of the multiple microflows or the multiple processes in the repository through a marketplace is a form of “managing interaction between people” and/or “commercial or legal interactions” because it allows the system to trade multiple microflows or multiple processes. Therefore, facilitating the trade of microflows and processes between different organizations. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 1 includes additional elements: at the computer system; in a graphical user interface; in a repository; through a marketplace.
The computing system is merely used to store a microflow or a process as a template, which can be used by other users or by the user in generating new microflows or processes (See Paragraph 0084). The graphical user interface is merely used to generate a graphical representation of a microflow (Paragraph 0109) and perform actions associated with the microflows (Paragraph 0038). The repository is merely used to aggregate microflows and/or processes (Paragraph 0086). The marketplace is merely used to sell, purchase, and trade microflows and processes (Paragraph 0086). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The computer components are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Also, the graphical user interface, the repository, and the marketplace are considered “field of use” (MPEP 2106.05h) at step 2A, Prong 2.  The graphical user interface, the repository, and the marketplace field are not improved. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  See 84 Fed. Reg. 55. At this time, the claim is directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of generating a microflow. The specification shows that the computer system (Figure 19) is merely used to implement features of the disclose embodiments (Paragraph 0032, lines 2-3, FIG. 19 is a block diagram of a computer system as may be used to implement features of the disclosed embodiments). Specifically, the computing system is merely used to store a microflow or a process as a template, which can be used by other users or by the user in generating new microflows or processes (See Paragraph 0084). The graphical user interface is merely used to generate a graphical representation of a microflow (Paragraph 0109) and perform actions associated with the microflows (Paragraph 0038). The repository is merely used to aggregate microflows and/or processes (Paragraph 0086). The marketplace is merely used to sell, purchase, and trade microflows and processes (Paragraph 0086).  The additional elements that performs each step, is just “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Also, at Step 2B, the repository is considered a conventional computer function of “storing data in memory” or “electronic recordkeeping.” See MPEP 2106.05d. The marketplace is considered a conventional computer function of “receiving or transmitting over a network.” See MPEP 2106.05d. Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.

Independent Claim 24
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 24 is directed to a program which is a statutory category.
Step 2A, Prong One - Claim 24 recites: A computing system, comprising: designating a first set of parties associated with a work artifact, wherein the first set of parties includes a first party that is associated with a first role of a first set of roles for the work artifact and a second party that is associated with a second role of the first set of roles for the work artifact; generating a first set of context information indicating a relationship between the work artifact, the first set of roles, and the first set of parties; generating a first microflow based on the first set of context information and representing a first task to be performed in association with the work artifact by the first set of parties; designating a second set of parties associated with the work artifact, wherein the second set of parties includes a third party that is associated with a third role of a second set of roles for the work artifact and a fourth party that is associated with a fourth role of the second set of roles for the work artifact; generating a second set of context information indicating the relationship between the work artifact, the second set of roles, and the second set of parties; generating a second microflow based on the second set of context information and representing a second task to be performed in association with the work artifact by the second set of parties; generating a process by associating the work artifact across the first microflow and the second microflow, the process including a collection of tasks associated with the work artifact; generating a graphical representation of the first and second microflows, the graphical representation including a plurality of elements representing the work artifact, the first set of parties, the second set of parties, context information of the first set of context information, and context information of the second set of context information; providing the graphical representation to the first set of parties; receiving a selection of a first element of the graphical representation from a first user of the first set of parties, the first element allowing the first user to perform the first task associated with the work artifact; detecting an indication to transition from the first microflow to the second microflow according to the process; providing the graphical representation to the second set of parties; instructions for receiving a selection of a second element of the graphical representation from a second user of the second set of parties, the second element allowing the second user to perform the second task associated with the work artifact; aggregating multiple microflows or multiple processes; facilitating the trade of the multiple microflows or the multiple processes, wherein a user can buy, sell, or trade a microflow of the multiple microflows or process of the multiple processes. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which includes managing interactions between people. The trade of the multiple microflows or the multiple processes in the repository through a marketplace is a form of “managing interaction between people” and/or “commercial or legal interactions” because it allows the system to trade multiple microflows or multiple processes. Therefore, facilitating the trade of microflows and processes between different organizations. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 24 includes additional elements: a computer system; a computer-readable storage medium; in a graphical user interface; in a repository; through a marketplace.
The computing system is merely used to execute instructions (Paragraph 0120) and store a microflow or a process as a template, which can be used by other users or by the user in generating new microflows or processes (See Paragraph 0084). The computer-readable storage medium is merely used to store instructions (Paragraph 0119). The graphical user interface is merely used to generate a graphical representation of a microflow (Paragraph 0109) and perform actions associated with the microflows (Paragraph 0038). The repository is merely used to aggregate microflows and/or processes (Paragraph 0086). The marketplace is merely used to sell, purchase, and trade microflows and processes (Paragraph 0086). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The computer components are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Also, the graphical user interface, the repository, and the marketplace are considered “field of use” (MPEP 2106.05h) at step 2A, Prong 2. The graphical user interface, the repository, and the marketplace field are not improved. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  See 84 Fed. Reg. 55. At this time, the claim is directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of generating a microflow. The specification shows that the computer system (Figure 19) is merely used to implement features of the disclose embodiments (Paragraph 0032, lines 2-3, FIG. 19 is a block diagram of a computer system as may be used to implement features of the disclosed embodiments). Specifically, the computing system is merely used to execute instructions (Paragraph 0120) and store a microflow or a process as a template, which can be used by other users or by the user in generating new microflows or processes (See Paragraph 0084). The computer-readable storage medium is merely used to store instructions (Paragraph 0119). The graphical user interface is merely used to generate a graphical representation of a microflow (Paragraph 0109) and perform actions associated with the microflows (Paragraph 0038). The repository is merely used to aggregate microflows and/or processes (Paragraph 0086). The marketplace is merely used to sell, purchase, and trade microflows and processes (Paragraph 0086). The additional elements that performs each step, is just “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Also, at Step 2B, the repository is considered a conventional computer function of “storing data in memory” or “electronic recordkeeping.” See MPEP 2106.05d. The marketplace is considered a conventional computer function of “receiving or transmitting over a network.” See MPEP 2106.05d. Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.

Independent Claim 32
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 32 is directed to a method which is a statutory category.
Step 2A, Prong One - Claim 32 recites: A method comprising: retrieving a work artifact; designating a first set of parties and a second set of parties associated with the work artifact, wherein the first set of parties are associated with a first set of actions associated with the work artifact and the second set of parties are associated with a second set of actions associated with the work artifact; generating a first microflow based on a first set of context information representative of a relationship between the work artifact, the first set of actions, and the first set of parties, wherein the first microflow represents a first task associated with the work artifact; generating a second microflow based on a second set of context information representative of a relationship between the work artifact, the second set of actions, and the second set of parties, wherein the second microflow represents a second task associated with the work artifact that differs from the first task; associating the first microflow and the second microflow to a process relating to the work artifact, the process including a collection of tasks associated with the work artifact that includes the first task and the second task; deriving an analytics metric relating to performance of any of the first microflow and/or second microflow in the process; generating a recommended update based on the analytics metric; updating any of the work artifact, the first set of parties or the second set of parties, the first set or actions or the second set of actions, and/or the first microflow or the second microflow for the process based on the recommended update; generating a graphical representation of the first and second microflows, the graphical representation including a plurality of elements representing the work artifact, the first set of parties, the second set of parties, context information of the first set of context information, and context information of the second set of context information; providing the graphical representation to the first set of parties; receivinq a selection of a first element of the graphical representation from a first user of the first set of parties, the first element allowing the first user to perform the first set of actions associated with the work artifact; detecting an indication to transition from the first microflow to the second microflow according to the process; providing the graphical representation to the second set of parties; receiving a selection of a second element of the graphical representation from a second user of the second set of parties, the second element allowing the second user to perform the second set of actions associated with the work artifact; aggregating multiple microflows or multiple processes; and facilitatinq the trade of the multiple microflows or the multiple processes, wherein a user can buy, sell, or trade a microflow of the multiple microflows or process of the multiple processes. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which includes managing interactions between people. The trade of the multiple microflows or the multiple processes in the repository through a marketplace is a form of “managing interaction between people” and/or “commercial or legal interactions” because it allows the system to trade multiple microflows or multiple processes. Therefore, facilitating the trade of microflows and processes between different organizations. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 32 includes additional elements: a computer system; in a graphical user interface; in a repository; through a marketplace.
The computing system is merely used to store a microflow or a process as a template, which can be used by other users or by the user in generating new microflows or processes (See Paragraph 0084). The graphical user interface is merely used to generate a graphical representation of a microflow (Paragraph 0109) and perform actions associated with the microflows (Paragraph 0038). The repository is merely used to aggregate microflows and/or processes (Paragraph 0086). The marketplace is merely used to sell, purchase, and trade microflows and processes (Paragraph 0086). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The computer components are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Also, the graphical user interface, the repository, and the marketplace are considered “field of use” (MPEP 2106.05h) at step 2A, Prong 2. The graphical user interface, the repository, and the marketplace field are not improved. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See 84 Fed. Reg. 55. At this time, the claim is directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of generating a microflow. The specification shows that the computer system (Figure 19) is merely used to implement features of the disclose embodiments (Paragraph 0032, lines 2-3, FIG. 19 is a block diagram of a computer system as may be used to implement features of the disclosed embodiments). Specifically, the computing system is merely used to store a microflow or a process as a template, which can be used by other users or by the user in generating new microflows or processes (See Paragraph 0084). The graphical user interface is merely used to generate a graphical representation of a microflow (Paragraph 0109) and perform actions associated with the microflows (Paragraph 0038). The repository is merely used to aggregate microflows and/or processes (Paragraph 0086). The marketplace is merely used to sell, purchase, and trade microflows and processes (Paragraph 0086). The additional elements that performs each step, is just “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Also, at Step 2B, the repository is considered a conventional computer function of “storing data in memory” or “electronic recordkeeping.” See MPEP 2106.05d. The marketplace is considered a conventional computer function of “receiving or transmitting over a network.” See MPEP 2106.05d. Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.

Dependent claims 2-3, 14, 21, and 23
Claim 2 recites a “location remote to the computing system”. The location remote to the computing system is merely used to store the work artifact (Paragraph 0099). The location remote to the computing system is considered “field of use” MPEP 2106.05h at Step 2A, Prong 2, since the work artifact is not improved, and the work artifact is just placed there. At Step 2B, this is conventional still, storing and retrieving information in memory. See MPEP 2106.05d.  Claim 3 recites a “file sharing service”. The file sharing service is merely used to share the work artifact with other users (Paragraph 0091). However, using such a file sharing service is considered “field of use” MPEP 2106.05h at Step 2A, Prong 2, since the file sharing service is not improved, and the work artifact is just shared with other users. At Step 2B, this is conventional still, receiving or transmitting data over a network. See MPEP 2106.05d.  Claim 14 recites that context information is “stored.” However, using such a context information is considered “field of use” MPEP 2106.05h at Step 2A, Prong 2, since the database is not improved, and that data is just placed there. At Step 2B, this is conventional still, storing and retrieving information in memory. See MPEP 2106.05d. Claim 21 recites a “computer system” that is merely used for generating a microflow template that defines actions for a reoccurring task. Merely stating that the step is performed by a computer results in “apply it” on a computer (MPEP 2106.05f) being applicable at both Step 2A, Prong 2 and Step 2B. Claim 23 recites a “repository” of multiple microflows or multiple processes. However, using such a repository is considered “field of use” MPEP 2106.05h at Step 2A, Prong 2, since the repository is not improved, and that data (multiple microflows or multiple processes) is just placed there to use it later for advertising services. At Step 2B, this is conventional still, electronic recordkeeping, since it is just creating and maintaining a database with multiple microflows or multiple processes. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Dependent claims 4-13, 15, 17, 19-20
Claim 4 narrows the abstract idea by further presenting a visualization of the first microflow and the second microflow that allows the user to navigate to each microflow and perform actions in each microflow. Claims 5, 6 and 10 narrow the abstract idea by giving further details of how the method initiates communication between the multiple parties based on the context information. Claims 7-9 narrow the abstract idea by giving further details of the status of a task. Claim 11 narrows the abstract idea by further updating the context information with a relationship between the work artifact, the second party and the second action. Claim 12 narrows the abstract idea by adding to the first microflow a start and an end date. Claim 13 narrows the abstract idea by generating notifications to perform an action by the end date. Claim 15 narrows the abstract idea by generating a calendar event for multiple parties associated with the work artifact in the first microflow. Claim 17 narrows the abstract idea by analyzing data indicative of performance of multiple parties to determine any productive parties. Claim 19 narrows the abstract idea by further generating enhanced microflows and processes based upon time taken per microflow or per process. Claim 20 further narrows the abstract idea by generating recommendations of actions and parties based on similarity to historical microflows or recognition or work artifact type. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity which include interactions between people. In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into a method of organizing human activity.

Dependent claims 26-29
Claim 26 narrows the abstract idea by further generating a visualization of the first microflow and the second microflow that allows the user to navigate to each microflow and perform actions in each microflow. Claims 27-28 narrow the abstract idea by sending an invitation from the first party to the second party for performing an action on the work artifact, receiving a request from the second party to access the work artifact, and providing access to the work artifact to the second party for performing the action. Claim 29 narrows the abstract idea by giving further details of the status of a task and executing a second microflow when the first task is completed. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity which include interactions between people. In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into a method of organizing human activity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-11, 14, 17, 20-21, 23-24, 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Beringer et al. (US 2007/0276714 A1), in view of Flaxer et al. (US 2004/0162741 A1).
Regarding claim 1, Beringer et al. discloses a method (Paragraph 0007, Methods and apparatuses enable providing a work flow management environment that provides different work flow management perspectives with different views on a variety of reusable workflow components or workflow resources) performed by a computing system (Paragraph 0053, FIG. 2 is a block diagram of an embodiment of a system for generating workflows from reusable components. System 200 includes client device 210 and backend system 240. Client device 210 represents any of a number of devices with which a user may interface with a workflow. Examples include, but are not limited to, desktop computers, laptop computers, mobile phones, handheld wireless devices, etc.), comprising: 
obtaining, at the computing system (Figure 2, item 200, System for generating workflows), a credential to access a work artifact (Paragraph 0100, Verify resources 934 enables the user or the system to check the validity (e.g., digital signatures, etc.) of resources, or make sure that the performer has the proper credential necessary to access necessary resources); 
accessing, at the computer system (Figure 2, item 200, System for generating workflows), the work artifact associated with the obtained credential (Paragraph 0062, Resource 320 represents any of a number of work flow building block components that can be accessed and provided to a layout in process map designer 312. Resource 320 can be loaded into memory 302 where it is accessible to client 310. Resource 320 may be an action, which includes any of a number of atomic business acts, such as those provided above. Resource 320 may also be any type of workflow resource, such as a document, a file, an enterprise service, a business object, etc.);
designating, at the computer system (Figure 2, item 200, System for generating workflows), a first set of actions (See Figure 1 and related text in Paragraph 0051, As illustrated, state 2 is represented by task 112, which is a business activity or some work that needs to be accomplished, or some business action or group of actions that needs to be performed towards the final achievement of completing the business process represented by workflow 110) and a second set of actions (See Figure 1 and related text in Paragraph 0051, Similarly, task 114 represents the business activity of state 3. In one embodiment, task 112 is a simple task that may have only a single action, action 132, which needs to be performed to complete the task. In contrast, task 114 is a complex task or a long-running activity that has multiple actions, actions 142-148, which need to be accomplished to complete task 114) associated with the work artifact (Paragraph 0062, Resource 320 represents any of a number of work flow building block components that can be accessed and provided to a layout in process map designer 312. Resource 320 can be loaded into memory 302 where it is accessible to client 310. Resource 320 may be an action, which includes any of a number of atomic business acts, such as those provided above. Resource 320 may also be any type of workflow resource, such as a document, a file, an enterprise service, a business object, etc.);
designating, at the computer system (Figure 2, item 200, System for generating workflows), a first set of parties and a second set of parties associated with the work artifact (See Figure 4 and related text in Paragraph 0068, System 400 includes the “system,” which represents the backend enterprise system, and Roles 1-3, which represent performers and requesters. System 400 is represented as a swim lane view that can enable a developer to associate actions with performers, and relate activities via requests), wherein the first set of parties (See Figure 4 and related text in Paragraph 0068, System 400 includes the “system,” which represents the backend enterprise system, and Roles 1-3, which represent performers and requesters. System 400 is represented as a swim lane view that can enable a developer to associate actions with performers, and relate activities via requests) include a first party that is associated with a first action (See Figure 4, Role 1) of the first set of actions (See Figure 4, Roles 1-3); 
generating, at the computer system (Figure 2, item 200, System for generating workflows), a first set of context information representative of a relationship between the work artifact, the first set of actions and the first set of parties and a second set of context information representative of a relationship between the work artifact, the second set of actions and the second set of parties (Paragraph 0058, Design-time engine 262 represents one or more modules that enable generation of a workflow and/or its constituent elements. In one embodiment, design-time engine 262 includes modules necessary to provide a development environment in which a developer can generate actions, activities, context (business process or scenario) descriptions, templates, relationships (which may include RTP relationships), resource associations, etc., which are considered the constituent elements of a workflow. Once developed or generated, these elements can be stored in one or more databases, represented as components 246 and templates 248, which are available to instantiate a workflow. In one embodiment, design-time engine 262 includes a workflow management environment as described herein. Thus, design-time engine 262 can lay out process components according to the flow of business, linking actions, resources, and people to a business scenario to generate or manage a workflow. Conversations or interactions can be provided as part of a design of a business process or as part of a management of a running process); 
generating, at the computer system (Figure 2, item 200, System for generating workflows), a first microflow based on the first set of context information (See Figure 1, Role 1; Paragraph 0059, Runtime engine 264 represents one or more modules that enable runtime generation of a workflow. Note that certain templates or components as defined in design-time may be defined based on a business role, rather than based on a specific person. At runtime, the system resolves such dynamic variables and assigns actual values to the dynamic template or generic values of the templates. Runtime engine 264 enables the system to create a workflow specific to a given situation or function, referred to as a business context. Runtime engine 264 either includes context engine 266 or works in conjunction with context engine 266 to determine the context of a workflow to be generated. Context engine 266 can determine the context via annotations such as metadata or system-level descriptions, or from other sources) and representing the work artifact, the first set of actions, and the first set of parties, the first microflow representing a first task associated with the work artifact (Paragraph 0058, Design-time engine 262 represents one or more modules that enable generation of a workflow and/or its constituent elements. In one embodiment, design-time engine 262 includes modules necessary to provide a development environment in which a developer can generate actions, activities, context (business process or scenario) descriptions, templates, relationships (which may include RTP relationships), resource associations, etc., which are considered the constituent elements of a workflow. Once developed or generated, these elements can be stored in one or more databases, represented as components 246 and templates 248, which are available to instantiate a workflow. In one embodiment, design-time engine 262 includes a workflow management environment as described herein. Thus, design-time engine 262 can lay out process components according to the flow of business, linking actions, resources, and people to a business scenario to generate or manage a workflow. Conversations or interactions can be provided as part of a design of a business process or as part of a management of a running process); 
generating, at the computer system (Figure 2, item 200, System for generating workflows), a second microflow based on the second set of context information (See Figure 1, Role 2; Paragraph 0059, Runtime engine 264 represents one or more modules that enable runtime generation of a workflow. Note that certain templates or components as defined in design-time may be defined based on a business role, rather than based on a specific person. At runtime, the system resolves such dynamic variables and assigns actual values to the dynamic template or generic values of the templates. Runtime engine 264 enables the system to create a workflow specific to a given situation or function, referred to as a business context. Runtime engine 264 either includes context engine 266 or works in conjunction with context engine 266 to determine the context of a workflow to be generated. Context engine 266 can determine the context via annotations such as metadata or system-level descriptions, or from other sources) and representing the work artifact, the second set of actions, and the second set of parties (Paragraph 0058, Design-time engine 262 represents one or more modules that enable generation of a workflow and/or its constituent elements. In one embodiment, design-time engine 262 includes modules necessary to provide a development environment in which a developer can generate actions, activities, context (business process or scenario) descriptions, templates, relationships (which may include RTP relationships), resource associations, etc., which are considered the constituent elements of a workflow. Once developed or generated, these elements can be stored in one or more databases, represented as components 246 and templates 248, which are available to instantiate a workflow. In one embodiment, design-time engine 262 includes a workflow management environment as described herein. Thus, design-time engine 262 can lay out process components according to the flow of business, linking actions, resources, and people to a business scenario to generate or manage a workflow. Conversations or interactions can be provided as part of a design of a business process or as part of a management of a running process), the second microflow representing a second task associated with the work artifact that is different than the first task (Paragraph 0091, Define roles 814 can allow defining a workflow via role, and then providing skill or name definitions to the selected roles; In this case role 1 can be the initiator 822 and role 2 can be the approver 824); 
generating, at the computer system (Figure 2, item 200, System for generating workflows), a process by associating the work artifact across the first microflow and the second microflow (Paragraph 0058, Design-time engine 262 represents one or more modules that enable generation of a workflow and/or its constituent elements. In one embodiment, design-time engine 262 includes modules necessary to provide a development environment in which a developer can generate actions, activities, context (business process or scenario) descriptions, templates, relationships (which may include RTP relationships), resource associations, etc., which are considered the constituent elements of a workflow. Once developed or generated, these elements can be stored in one or more databases, represented as components 246 and templates 248, which are available to instantiate a workflow. In one embodiment, design-time engine 262 includes a workflow management environment as described herein. Thus, design-time engine 262 can lay out process components according to the flow of business, linking actions, resources, and people to a business scenario to generate or manage a workflow. Conversations or interactions can be provided as part of a design of a business process or as part of a management of a running process), the process being a collection of tasks associated with the work artifact (See Figure 1 and related Paragraph 0051, As illustrated, state 2 is represented by task 112, which is a business activity or some work that needs to be accomplished, or some business action or group of actions that needs to be performed towards the final achievement of completing the business process represented by workflow 110. Similarly, task 114 represents the business activity of state 3. In one embodiment, task 112 is a simple task that may have only a single action, action 132, which needs to be performed to complete the task. In contrast, task 114 is a complex task or a long-running activity that has multiple actions, actions 142-148, which need to be accomplished to complete task 114. For example, task 112 and consequently action 132 can be completed with a simple yes or no as illustrated in user interface 130. In contrast, task 114 requires the completion of actions 142-148 that may not only involve one or more yeses or nos, but also a "generate," which requires producing something for the business process (e.g., a document, a report, etc.). Hence, task 114 is referred to as a long-running activity due to the multiple actions required to complete the task); 
generating, in a graphical user interface (GUI), a graphical representation of the first and second microflows, the graphical representation including a plurality of GUI elements representing the work artifact, the first set of parties, the second set of parties, the first set of context information, and the second set of context information (see Figure 1 and related text in Paragraph 0052, Note that task 112 is represented in user interface (UI) 130, and task 114 is represented in UI 140. In practice, UI 130 and UI 140 may be the same user interface. They may alternatively be components of the same interface (e.g., windows, panes, fields, etc.). Alternatively, they may be separate interfaces, each rendered separately. In one embodiment, task 114 is not displayed until task 112 is completed. Task 112 and task 114 may also be the responsibility of different users, which would mean that different users would receive the UIs 130 and 140; Paragraph 0053, Client device 210 includes user interface 220, which represents one or more input and output components that enable a user to interact with an item represented in the UI. UI components may include touchscreens, displays, keypads, etc. In one embodiment, UI 220 is able to represent workflows, such as workflow 222 within system 200. Note that system 200 may support both fixed and distributed workflows. As mentioned above, workflows that are traditionally fixed can be generated with the same technology used to generate distributed workflows. Additionally, distributed workflows can be generated which model business processes not previously available in enterprise systems); 
displaying the graphical representation to the first set of parties (see Figure 1 and related text in Paragraph 0052, Note that task 112 is represented in user interface (UI) 130, and task 114 is represented in UI 140. In practice, UI 130 and UI 140 may be the same user interface. They may alternatively be components of the same interface (e.g., windows, panes, fields, etc.). Alternatively, they may be separate interfaces, each rendered separately. In one embodiment, task 114 is not displayed until task 112 is completed. Task 112 and task 114 may also be the responsibility of different users, which would mean that different users would receive the UIs 130 and 140); 
receiving a selection of a first GUI element of the graphical representation from a first user of the first set of parties, the first GUI element allowing the first user to perform the first set of actions associated with the work artifact (see Figure 1 and related text in Paragraph 0051, As illustrated, state 2 is represented by task 112, which is a business activity or some work that needs to be accomplished, or some business action or group of actions that needs to be performed towards the final achievement of completing the business process represented by workflow 110. Similarly, task 114 represents the business activity of state 3. In one embodiment, task 112 is a simple task that may have only a single action, action 132, which needs to be performed to complete the task. In contrast, task 114 is a complex task or a long-running activity that has multiple actions, actions 142-148, which need to be accomplished to complete task 114. For example, task 112 and consequently action 132 can be completed with a simple yes or no as illustrated in user interface 130. In contrast, task 114 requires the completion of actions 142-148 that may not only involve one or more yeses or nos, but also a "generate," which requires producing something for the business process (e.g., a document, a report, etc.). Hence, task 114 is referred to as a long-running activity due to the multiple actions required to complete the task; see Figure 1 and related text in Paragraph 0052, Note that task 112 is represented in user interface (UI) 130, and task 114 is represented in UI 140. In practice, UI 130 and UI 140 may be the same user interface. They may alternatively be components of the same interface (e.g., windows, panes, fields, etc.). Alternatively, they may be separate interfaces, each rendered separately. In one embodiment, task 114 is not displayed until task 112 is completed. Task 112 and task 114 may also be the responsibility of different users, which would mean that different users would receive the UIs 130 and 140); 
detecting an indication to transition from the first microflow to the second microflow according to the process (see Figure 1 and related text in Paragraph 0050, Consider the transition illustrated between state 2 and state 3. Similar transitions occur between all states, and only the transition between states 2 and 3 is shown. Specifically, in a fixed workflow, the transition is controlled via a transaction model where a user completes the "transaction" required for the particular state, and may provide information to the system for the state. Once the state is completed, the user can so indicate the completion to the system, which then allows the states to transition); 
displayinq the graphical representation to the second set of parties (see Figure 1 and related text in Paragraph 0052, Note that task 112 is represented in user interface (UI) 130, and task 114 is represented in UI 140. In practice, UI 130 and UI 140 may be the same user interface. They may alternatively be components of the same interface (e.g., windows, panes, fields, etc.). Alternatively, they may be separate interfaces, each rendered separately. In one embodiment, task 114 is not displayed until task 112 is completed. Task 112 and task 114 may also be the responsibility of different users, which would mean that different users would receive the UIs 130 and 140); 
receiving a selection of a second GUI element of the graphical representation from a second user of the second set of parties, the second GUI element allowing the second user to perform the second set of actions associated with the work artifact (see Figure 1 and related text in Paragraph 0051, As illustrated, state 2 is represented by task 112, which is a business activity or some work that needs to be accomplished, or some business action or group of actions that needs to be performed towards the final achievement of completing the business process represented by workflow 110. Similarly, task 114 represents the business activity of state 3. In one embodiment, task 112 is a simple task that may have only a single action, action 132, which needs to be performed to complete the task. In contrast, task 114 is a complex task or a long-running activity that has multiple actions, actions 142-148, which need to be accomplished to complete task 114. For example, task 112 and consequently action 132 can be completed with a simple yes or no as illustrated in user interface 130. In contrast, task 114 requires the completion of actions 142-148 that may not only involve one or more yeses or nos, but also a "generate," which requires producing something for the business process (e.g., a document, a report, etc.). Hence, task 114 is referred to as a long-running activity due to the multiple actions required to complete the task; see Figure 1 and related text in Paragraph 0052, Note that task 112 is represented in user interface (UI) 130, and task 114 is represented in UI 140. In practice, UI 130 and UI 140 may be the same user interface. They may alternatively be components of the same interface (e.g., windows, panes, fields, etc.). Alternatively, they may be separate interfaces, each rendered separately. In one embodiment, task 114 is not displayed until task 112 is completed. Task 112 and task 114 may also be the responsibility of different users, which would mean that different users would receive the UIs 130 and 140); 
aggregating multiple microflows or multiple processes in a repository (Paragraph 0058, Design-time engine 262 represents one or more modules that enable generation of a workflow and/or its constituent elements. In one embodiment, design-time engine 262 includes modules necessary to provide a development environment in which a developer can generate actions, activities, context (business process or scenario) descriptions, templates, relationships (which may include RTP relationships), resource associations, etc., which are considered the constituent elements of a workflow. Once developed or generated, these elements can be stored in one or more databases, represented as components 246 and templates 248, which are available to instantiate a workflow. In one embodiment, design-time engine 262 includes a workflow management environment as described herein. Thus, design-time engine 262 can lay out process components according to the flow of business, linking actions, resources, and people to a business scenario to generate or manage a workflow. Conversations or interactions can be provided as part of a design of a business process or as part of a management of a running process); 
providing access to the repository (see Figure 7 and related text in Paragraph 0085, FIG. 7 is a flow diagram of an embodiment of a process for managing a business process. Managing a business process may refer to configuring a business process (e.g., creating a business process) or viewing, editing, monitoring, or otherwise accessing a business process layout. A workflow management environment as described herein enables the management of the business process. The management environment may receive a request to generate a workflow, 702. Such a workflow may be created from scratch (e.g., a new template), or may be created from a template (e.g., specific components and relationships can be generated within a model for a workflow. A workflow can be created in whole or in part. Relationships between parts of a workflow can be explicitly defined, defined in the abstract, or not defined at design-time, but left to be defined at run-time); 
...
Beringer et al. discloses all the limitations above. Although Beringer et al. discloses the creation of multiple microflows and/or business processes, saving the multiple microflows and/or business processes, and accessing the microflows and/or business processes, Bering et al. does not specifically disclose facilitating the trade of the multiple microflows or the multiple processes in the repository through a marketplace, wherein a user of the marketplace can buy, sell, or trade a microflow of the multiple microflows or process of the multiple processes.
However, Flaxer et al. discloses facilitating the trade of the multiple microflows or the multiple processes in the repository through a marketplace, wherein a user of the marketplace can buy, sell, or trade a microflow of the multiple microflows or process of the multiple processes (Paragraph 0030, The motivation of the PLM-web is to provide a service-oriented framework that supports distributed Business-to-Business integration and collaboration dedicated to supporting the requirements of Product Lifecycle Management. In this environment vendors (i.e. service providers) sell their business processes (i.e. services) to manufacturing and other enterprises (i.e. service requesters). In this distributed environment the relationships between service requesters and service providers are transient and are loosely coupled. Services form fast and short term partnerships and then these partnerships disband when the PLM process is completed. In the PLM-web, the system does not assume an a priori defined business process schema; instead, in order to support the PLM process, the system dynamically composes business process schemas, then selects and invokes the service provider; Cambridge Dictionary defines a marketplace as a place where things are sold. Based on broadest reasonable interpretation in light of the specification, Flaxer et al. discloses a “marketplace” as it discloses a service-oriented framework that allows the vendors to sell their business processes.).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the multiple workflows and/or business processes that are stored in a database of the invention of Beringer et al. to further incorporate those workflows and/or business processes in a marketplace, wherein a user of the marketplace can buy, sell, or  trade a microflow of the multiple microflows or process of the multiple processes of the invention of Flaxer et al. because doing so would allow the method to sell their business processes to manufacturing and other enterprises (see Flaxer et al., Paragraph 0030). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 2 (Original), which is dependent of claim 1, the combination of Beringer et al. and Flaxer et al. discloses all the limitations in claim 1. Beringer et al. further discloses wherein the work artifact is stored at a location remote to the computing system (Paragraph 0048, One or more components of workflow 110 could be executed locally on client device 120; however, workflow 110 will generally be considered to be executing on a system level via business logic and enterprise services available from the backend system; See Figure 2 and related text in Paragraph 0056, Backend system 240 represents one or more enterprise servers, databases, etc. In one embodiment, backend system 240 includes process monitor 250, which represents one or more modules or components that manage workflows. Process monitor 250 may include, for example, modules for generating or storing a document or record 252, for producing an event 254, for generating a system alert 256, and for generating a system control 258).  
Regarding claims 4 and 26 (Original), which are dependent of claims 1 and 24, the combination of Beringer et al. and Flaxer et al. discloses all the limitations in claims 1 and 24. Beringer et al. further discloses presenting a visualization of the first microflow and the second microflow (Figure 1, items 130 and 140, user interface) that allows the user to navigate to each microflow and perform actions in each microflow (Paragraph 0051, lines 12-18, task 112 and consequently action 132 can be completed with a simple yes or no as illustrated in user interface 130; in contrast, task 114 requires the completion of actions 142-148 that may not only involve one or more yeses or nos, but also a 'generate”, which requires producing something for the business process (e.g., a document, a report, etc.)).  
Regarding claim 5 (Currently Amended), which is dependent of claim 1, the combination of Beringer et al. and Flaxer et al. discloses all the limitations in claim 1. Beringer et al. further discloses wherein generating the first microflow includes: initiating communication among the first set of parties based on the first set of context information (Paragraph 0058, Design-time engine 262 represents one or more modules that enable generation of a workflow and/or its constituent elements. In one embodiment, design-time engine 262 includes modules necessary to provide a development environment in which a developer can generate actions, activities, context (business process or scenario) descriptions, templates, relationships (which may include RTP relationships), resource associations, etc., which are considered the constituent elements of a workflow. Once developed or generated, these elements can be stored in one or more databases, represented as components 246 and templates 248, which are available to instantiate a workflow. In one embodiment, design-time engine 262 includes a workflow management environment as described herein. Thus, design-time engine 262 can lay out process components according to the flow of business, linking actions, resources, and people to a business scenario to generate or manage a workflow. Conversations or interactions can be provided as part of a design of a business process or as part of a management of a running process).  
Regarding claim 6 (Currently Amended), which is dependent of claim 5, the combination of Beringer et al. and Flaxer et al. discloses all the limitations in claim 5. Beringer et al. further discloses wherein initiating the communication includes: sending an invitation to a first party of the first set of parties (Paragraph 0055, lines 9-12, backend system 240 is coupled to network 230 via client interface 242, which enables backend system 240 to interface with client devices including sending and receiving information related to workflows) to perform the first action of the first set of actions (Paragraph 0056, lines 14-17, alert 256 represents a mechanism within backend system 240 that can provide information to one or more users regarding a workflow or an action of a workflow; alerts can be produced on a schedule (e.g., daily, weekly), as well as occurring when an action occurs, when a state change happens, etc).  
Regarding claim 7 (Currently Amended), which is dependent of claim 1, the combination of Beringer et al. and Flaxer et al. discloses all the limitations in claim 1. Beringer et al. further discloses wherein generating the first microflow includes: determining a status of the first task (Paragraph 0057, Workflows as described herein include various aspects-design-time components include templates and building blocks that represent the workflow and its constituent elements (e.g., actions, resources, etc.); Paragraph 0106, FIG. 10 is a block diagram of an embodiment of project status monitoring. Project monitoring status may be selected for the workflow management environment via tab activity plan 1002 for business scenario purchase external services 1000. In one embodiment, selecting tab 1002 brings up status layout 1010, which is a status window 1012. Within status layout 1010, activity plan 1014 can be shown in list or tabular view for each element of the workflow. All or some of the activities can be shown) and updating the first set of context information with the status of the first task (Paragraph 0071, Business event 414 represents any type of occurrence that may take place in a business environment. Examples may include a workflow action that is generated as a result of work completed on a production line, an action generated in response to an online order being placed, etc. Business event 414 may trigger a particular business scenario that generates a workflow, or may provide context that is used in generating a workflow).
Regarding claim 8 (Currently Amended), which is dependent of claim 7, the combination of Beringer et al., and Flaxer et al. discloses all the limitations in claim 7. Beringer et al. further discloses wherein determining the status of the first task includes: obtaining status information from each of the first set of parties who are designated to perform the first set of actions (Paragraph 0057, Workflows as described herein include various aspects-design-time components include templates and building blocks that represent the workflow and its constituent elements (e.g., actions, resources, etc.); Paragraph 0106, FIG. 10 is a block diagram of an embodiment of project status monitoring. Project monitoring status may be selected for the workflow management environment via tab activity plan 1002 for business scenario purchase external services 1000. In one embodiment, selecting tab 1002 brings up status layout 1010, which is a status window 1012. Within status layout 1010, activity plan 1014 can be shown in list or tabular view for each element of the workflow. All or some of the activities can be shown), and determining the status of the first task as an aggregate of the status information (Paragraph 0106, FIG. 10 is a block diagram of an embodiment of project status monitoring. Project monitoring status may be selected for the workflow management environment via tab activity plan 1002 for business scenario purchase external services 1000. In one embodiment, selecting tab 1002 brings up status layout 1010, which is a status window 1012. Within status layout 1010, activity plan 1014 can be shown in list or tabular view for each element of the workflow. All or some of the activities can be shown).
Regarding claim 9 (Currently Amended), which is dependent of claim 7, the combination of Beringer et al. and Flaxer et al. discloses all the limitations in claim 7. Beringer further et al. discloses determining if the status indicates that the first task is completed, and in response to a determination that the first task is completed, executing the second microflow to perform the second task associated with the work artifact (Paragraph 0071, Business event 414 represents any type of occurrence that may take place in a business environment. Examples may include a workflow action that is generated as a result of work completed on a production line, an action generated in response to an online order being placed, etc. Business event 414 may trigger a particular business scenario that generates a workflow, or may provide context that is used in generating a workflow).
Regarding claim 10 (Currently Amended), which is dependent of claim 9, the combination of Beringer et al. and Flaxer et al. discloses all the limitations in claim 9. Beringer et al. further discloses wherein executing the second microflow includes: initiating communication with a second party of the second set of parties to perform a second action of the second set of actions (Paragraph 0034, The Event Model further supports ad-hoc conversations and acceptance terms among the Requester and Performer. That is, collaboration between the Requester and Performer can become part of the model from which work flows are created. The Event Model allows building an ad hoc coordination between the requester and the performer. The ad hoc coordination can reduce the complexity of flow models while still allowing for typical ad hoc conditions of state transition in the workflow based on negotiation between the requester and performer. Thus, state transitions can occur and ownership of activities can transfer within a workflow due to negotiation or other collaboration between requester and performer. The RTP relationship can thus be ad hoc, allowing dynamic activity to be modeled within the system; Paragraph 0058, Design-time engine 262 represents one or more modules that enable generation of a workflow and/or its constituent elements. In one embodiment, design-time engine 262 includes modules necessary to provide a development environment in which a developer can generate actions, activities, context (business process or scenario) descriptions, templates, relationships (which may include RTP relationships), resource associations, etc., which are considered the constituent elements of a workflow. Once developed or generated, these elements can be stored in one or more databases, represented as components 246 and templates 248, which are available to instantiate a workflow. In one embodiment, design-time engine 262 includes a workflow management environment as described herein. Thus, design-time engine 262 can lay out process components according to the flow of business, linking actions, resources, and people to a business scenario to generate or manage a workflow. Conversations or interactions can be provided as part of a design of a business process or as part of a management of a running process). 
Regarding claim 11 (Currently Amended), which is dependent of claim 10, the combination of Beringer et al. and Flaxer et al. discloses all the limitations in claim 10. Beringer et al. further discloses updating the context information with a relationship between the work artifact (Paragraph 0071, Business event 414 represents any type of occurrence that may take place in a business environment. Examples may include a workflow action that is generated as a result of work completed on a production line, an action generated in response to an online order being placed, etc. Business event 414 may trigger a particular business scenario that generates a workflow, or may provide context that is used in generating a workflow).  
Regarding claim 14 (Currently Amended), which is dependent of claim 1, the combination of Beringer et al. and Flaxer et al. discloses all the limitations in claim 1. Beringer et al. discloses wherein generating the context information includes: storing a relationship between the work artifact, the first set of actions or the second set of actions, and the first set of parties or the second set of parties for each of the microflows of the process (Paragraph 0058, Design-time engine 262 represents one or more modules that enable generation of a workflow and/or its constituent elements. In one embodiment, design-time engine 262 includes modules necessary to provide a development environment in which a developer can generate actions, activities, context (business process or scenario) descriptions, templates, relationships (which may include RTP relationships), resource associations, etc., which are considered the constituent elements of a workflow. Once developed or generated, these elements can be stored in one or more databases, represented as components 246 and templates 248, which are available to instantiate a workflow. In one embodiment, design-time engine 262 includes a workflow management environment as described herein. Thus, design-time engine 262 can lay out process components according to the flow of business, linking actions, resources, and people to a business scenario to generate or manage a workflow. Conversations or interactions can be provided as part of a design of a business process or as part of a management of a running process).
Regarding claim 17 (Currently Amended), which is dependent of claim 1, the combination of Beringer et al. and Flaxer et al. discloses all the limitations in claim 1. Beringer et al. further discloses analyzing data indicative of performance of the first and second set of parties and determining any of productive parties, microflows and processes based on the data (Paragraph 0098, Perform block 920 represents any type of perform block that may be assigned to a performer in a workflow layout. Perform block 920 is represented with define task 922, describe performer 924, and measure performance 926. Other related blocks could be part of the definition of perform block 920. Define task 922 enables a developer to provide a definition of the task, which might label the task, its purpose, and what will be performed. Describe performer 924 provides a definition or assignment of who will perform the task, such as the skill or position required to perform the task. Measure performance 926 allows performance parameters become part of the model to know what performance is expected, and have a measure of how performance actually matched with expectations).
Regarding claim 20 (Original), which is dependent of claim 1, the combination of Beringer et al. and Flaxer et al. discloses all the limitations in claim 1. Beringer et al. discloses further comprising: generating recommendations of actions and parties based on similarity to historical microflows or recognition of work artifact type, work artifact location, or work artifact source (Paragraph 0087, The system can access the component from a backend database if the component exists, 708. The component is associated with the business process for which the workflow is to be created, 710. Note that the component may already be associated with the business process via a defined relationship that exists with a component template. The component is also associated/linked with a performer, 712. The performer is the entity that will perform an action, or use a business resource). It can be noted that the claim language is written in alternate form. The limitation taught by Beringer et al. is based on “recognition of work artifact type.”
Regarding claim 21 (Original), which is dependent of claim 1, the combination of Beringer et al. and Flaxer et al. discloses all the limitations in claim 1. Beringer et al. further discloses generating a microflow template (Paragraph 0085, lines 7-11, the management environment may receive a request to generate a workflow, 702; such a workflow may be created from a template) that defines actions for a reoccurring task (see figure 1 and paragraph 0008, lines 1-2, the different reusable workflow components can include actions, resources, and conversations) and wherein one or more microflows are generated by instantiating the template (Paragraph 0086, In one embodiment, the management environment provides a workflow development environment to generate the requested workflow, 704. If the workflow already exists and does not need to be “created.” the management environment can merely access the workflow and present it to the requesting user. Creating the workflow can be considered to be creating an instance of the workflow). 
Regarding claim 24 (Currently Amended),  Beringer et al. discloses a computer-readable storage medium storing computer-readable instructions for executing by a computing system (Paragraph 0060, Software content (e.g., data, instructions, configuration) may be provided via an article of manufacture including a machine readable medium, which provides content that represents instructions that can be executed), comprising: 
instructions for designating a first set of parties (See Figure 4 and related text in Paragraph 0068, System 400 includes the “system,” which represents the backend enterprise system, and Roles 1-3, which represent performers and requesters. System 400 is represented as a swim lane view that can enable a developer to associate actions with performers, and relate activities via requests) associated with a work artifact (Paragraph 0062, Resource 320 represents any of a number of work flow building block components that can be accessed and provided to a layout in process map designer 312. Resource 320 can be loaded into memory 302 where it is accessible to client 310. Resource 320 may be an action, which includes any of a number of atomic business acts, such as those provided above. Resource 320 may also be any type of workflow resource, such as a document, a file, an enterprise service, a business object, etc.), wherein the first set of parties (See Figure 4 and related text in Paragraph 0068, System 400 includes the “system,” which represents the backend enterprise system, and Roles 1-3, which represent performers and requesters. System 400 is represented as a swim lane view that can enable a developer to associate actions with performers, and relate activities via requests) includes a first party that is associated with a first role (See Figure 4, Role 1) of a first set of roles for the work artifact (See Figure 4, Roles 1-3) and a second party that is associated with a second role (See Figure 4, Role 2) of the first set of roles for the work artifact (See Figure 4, Roles 1-3); 
instructions for generating a first set of context information indicating a relationship between the work artifact, the first set of roles, and the first set of parties (Paragraph 0058, Design-time engine 262 represents one or more modules that enable generation of a workflow and/or its constituent elements. In one embodiment, design-time engine 262 includes modules necessary to provide a development environment in which a developer can generate actions, activities, context (business process or scenario) descriptions, templates, relationships (which may include RTP relationships), resource associations, etc., which are considered the constituent elements of a workflow. Once developed or generated, these elements can be stored in one or more databases, represented as components 246 and templates 248, which are available to instantiate a workflow. In one embodiment, design-time engine 262 includes a workflow management environment as described herein. Thus, design-time engine 262 can lay out process components according to the flow of business, linking actions, resources, and people to a business scenario to generate or manage a workflow. Conversations or interactions can be provided as part of a design of a business process or as part of a management of a running process); 
instructions for generating a first microflow based on the first set of context information (See Figure 1, Role 1; Paragraph 0059, Runtime engine 264 represents one or more modules that enable runtime generation of a workflow. Note that certain templates or components as defined in design-time may be defined based on a business role, rather than based on a specific person. At runtime, the system resolves such dynamic variables and assigns actual values to the dynamic template or generic values of the templates. Runtime engine 264 enables the system to create a workflow specific to a given situation or function, referred to as a business context. Runtime engine 264 either includes context engine 266 or works in conjunction with context engine 266 to determine the context of a workflow to be generated. Context engine 266 can determine the context via annotations such as metadata or system-level descriptions, or from other sources) and representing a first task to be performed in association with the work artifact by the first set of parties (Paragraph 0058, Design-time engine 262 represents one or more modules that enable generation of a workflow and/or its constituent elements. In one embodiment, design-time engine 262 includes modules necessary to provide a development environment in which a developer can generate actions, activities, context (business process or scenario) descriptions, templates, relationships (which may include RTP relationships), resource associations, etc., which are considered the constituent elements of a workflow. Once developed or generated, these elements can be stored in one or more databases, represented as components 246 and templates 248, which are available to instantiate a workflow. In one embodiment, design-time engine 262 includes a workflow management environment as described herein. Thus, design-time engine 262 can lay out process components according to the flow of business, linking actions, resources, and people to a business scenario to generate or manage a workflow. Conversations or interactions can be provided as part of a design of a business process or as part of a management of a running process); 
instructions for designating a second set of parties (See Figure 4 and related text in Paragraph 0068, System 400 includes the “system,” which represents the backend enterprise system, and Roles 1-3, which represent performers and requesters. System 400 is represented as a swim lane view that can enable a developer to associate actions with performers, and relate activities via requests) associated with the work artifact (Paragraph 0062, Resource 320 represents any of a number of work flow building block components that can be accessed and provided to a layout in process map designer 312. Resource 320 can be loaded into memory 302 where it is accessible to client 310. Resource 320 may be an action, which includes any of a number of atomic business acts, such as those provided above. Resource 320 may also be any type of workflow resource, such as a document, a file, an enterprise service, a business object, etc.), wherein the second set of parties includes a third party that is associated with a third role of a second set of roles for the work artifact and a fourth party that is associated with a fourth role of the second set of roles for the work artifact (See Figure 1 and related text in Paragraph 0051, As illustrated, state 2 is represented by task 112, which is a business activity or some work that needs to be accomplished, or some business action or group of actions that needs to be performed towards the final achievement of completing the business process represented by workflow 110. Similarly, task 114 represents the business activity of state 3. In one embodiment, task 112 is a simple task that may have only a single action, action 132, which needs to be performed to complete the task. In contrast, task 114 is a complex task or a long-running activity that has multiple actions, actions 142-148, which need to be accomplished to complete task 114. For example, task 112 and consequently action 132 can be completed with a simple yes or no as illustrated in user interface 130. In contrast, task 114 requires the completion of actions 142-148 that may not only involve one or more yeses or nos, but also a 'generate.” which requires producing something for the business process (e.g., a document, a report, etc.). Hence, task 114 is referred to as a long-running activity due to the multiple actions required to complete the task; Paragraph 0058, Thus, design-time engine 262 can lay out process components according to the flow of business, linking actions, resources, and people to a business scenario to generate or manage a workflow; Examiner notes that each microflow can have multiple actions and each action can be defined with different resources); 
instructions for generating a second set of context information (See Figure 1, Role 2; Paragraph 0059, Runtime engine 264 represents one or more modules that enable runtime generation of a workflow. Note that certain templates or components as defined in design-time may be defined based on a business role, rather than based on a specific person. At runtime, the system resolves such dynamic variables and assigns actual values to the dynamic template or generic values of the templates. Runtime engine 264 enables the system to create a workflow specific to a given situation or function, referred to as a business context. Runtime engine 264 either includes context engine 266 or works in conjunction with context engine 266 to determine the context of a workflow to be generated. Context engine 266 can determine the context via annotations such as metadata or system-level descriptions, or from other sources) indicating the relationship between the work artifact, the second set of roles, and the second set of parties (Paragraph 0058, Design-time engine 262 represents one or more modules that enable generation of a workflow and/or its constituent elements. In one embodiment, design-time engine 262 includes modules necessary to provide a development environment in which a developer can generate actions, activities, context (business process or scenario) descriptions, templates, relationships (which may include RTP relationships), resource associations, etc., which are considered the constituent elements of a workflow. Once developed or generated, these elements can be stored in one or more databases, represented as components 246 and templates 248, which are available to instantiate a workflow. In one embodiment, design-time engine 262 includes a workflow management environment as described herein. Thus, design-time engine 262 can lay out process components according to the flow of business, linking actions, resources, and people to a business scenario to generate or manage a workflow. Conversations or interactions can be provided as part of a design of a business process or as part of a management of a running process); 
instructions for generating a second microflow based on the second set of context information (See Figure 1, Role 2; Paragraph 0059, Runtime engine 264 represents one or more modules that enable runtime generation of a workflow. Note that certain templates or components as defined in design-time may be defined based on a business role, rather than based on a specific person. At runtime, the system resolves such dynamic variables and assigns actual values to the dynamic template or generic values of the templates. Runtime engine 264 enables the system to create a workflow specific to a given situation or function, referred to as a business context. Runtime engine 264 either includes context engine 266 or works in conjunction with context engine 266 to determine the context of a workflow to be generated. Context engine 266 can determine the context via annotations such as metadata or system-level descriptions, or from other sources) and representing a second task to be performed in association with the work artifact by the second set of parties (Paragraph 0058, Design-time engine 262 represents one or more modules that enable generation of a workflow and/or its constituent elements. In one embodiment, design-time engine 262 includes modules necessary to provide a development environment in which a developer can generate actions, activities, context (business process or scenario) descriptions, templates, relationships (which may include RTP relationships), resource associations, etc., which are considered the constituent elements of a workflow. Once developed or generated, these elements can be stored in one or more databases, represented as components 246 and templates 248, which are available to instantiate a workflow. In one embodiment, design-time engine 262 includes a workflow management environment as described herein. Thus, design-time engine 262 can lay out process components according to the flow of business, linking actions, resources, and people to a business scenario to generate or manage a workflow. Conversations or interactions can be provided as part of a design of a business process or as part of a management of a running process); 
instructions for generating a process by associating the work artifact across the first microflow and the second microflow (Paragraph 0058, Design-time engine 262 represents one or more modules that enable generation of a workflow and/or its constituent elements. In one embodiment, design-time engine 262 includes modules necessary to provide a development environment in which a developer can generate actions, activities, context (business process or scenario) descriptions, templates, relationships (which may include RTP relationships), resource associations, etc., which are considered the constituent elements of a workflow. Once developed or generated, these elements can be stored in one or more databases, represented as components 246 and templates 248, which are available to instantiate a workflow. In one embodiment, design-time engine 262 includes a workflow management environment as described herein. Thus, design-time engine 262 can lay out process components according to the flow of business, linking actions, resources, and people to a business scenario to generate or manage a workflow. Conversations or interactions can be provided as part of a design of a business process or as part of a management of a running process), the process including a collection of tasks associated with the work artifact (See Figure 1 and related Paragraph 0051, As illustrated, state 2 is represented by task 112, which is a business activity or some work that needs to be accomplished, or some business action or group of actions that needs to be performed towards the final achievement of completing the business process represented by workflow 110. Similarly, task 114 represents the business activity of state 3. In one embodiment, task 112 is a simple task that may have only a single action, action 132, which needs to be performed to complete the task. In contrast, task 114 is a complex task or a long-running activity that has multiple actions, actions 142-148, which need to be accomplished to complete task 114. For example, task 112 and consequently action 132 can be completed with a simple yes or no as illustrated in user interface 130. In contrast, task 114 requires the completion of actions 142-148 that may not only involve one or more yeses or nos, but also a "generate," which requires producing something for the business process (e.g., a document, a report, etc.). Hence, task 114 is referred to as a long-running activity due to the multiple actions required to complete the task); 
instructions for generating, in a graphical user interface (GUI), a graphical representation of the first and second microflows, the graphical representation including a plurality of GUI elements representing the work artifact, the first set of parties, the second set of parties, context information of the first set of context information, and context information of the second set of context information (see Figure 1 and related text in Paragraph 0052, Note that task 112 is represented in user interface (UI) 130, and task 114 is represented in UI 140. In practice, UI 130 and UI 140 may be the same user interface. They may alternatively be components of the same interface (e.g., windows, panes, fields, etc.). Alternatively, they may be separate interfaces, each rendered separately. In one embodiment, task 114 is not displayed until task 112 is completed. Task 112 and task 114 may also be the responsibility of different users, which would mean that different users would receive the UIs 130 and 140; Paragraph 0053, Client device 210 includes user interface 220, which represents one or more input and output components that enable a user to interact with an item represented in the UI. UI components may include touchscreens, displays, keypads, etc. In one embodiment, UI 220 is able to represent workflows, such as workflow 222 within system 200. Note that system 200 may support both fixed and distributed workflows. As mentioned above, workflows that are traditionally fixed can be generated with the same technology used to generate distributed workflows. Additionally, distributed workflows can be generated which model business processes not previously available in enterprise systems); 
instructions for providing the graphical representation to the first set of parties (see Figure 1 and related text in Paragraph 0052, Note that task 112 is represented in user interface (UI) 130, and task 114 is represented in UI 140. In practice, UI 130 and UI 140 may be the same user interface. They may alternatively be components of the same interface (e.g., windows, panes, fields, etc.). Alternatively, they may be separate interfaces, each rendered separately. In one embodiment, task 114 is not displayed until task 112 is completed. Task 112 and task 114 may also be the responsibility of different users, which would mean that different users would receive the UIs 130 and 140); 
instructions for receiving a selection of a first GUI element of the graphical representation from a first user of the first set of parties, the first GUI element allowing the first user to perform the first task associated with the work artifact (see Figure 1 and related text in Paragraph 0051, As illustrated, state 2 is represented by task 112, which is a business activity or some work that needs to be accomplished, or some business action or group of actions that needs to be performed towards the final achievement of completing the business process represented by workflow 110. Similarly, task 114 represents the business activity of state 3. In one embodiment, task 112 is a simple task that may have only a single action, action 132, which needs to be performed to complete the task. In contrast, task 114 is a complex task or a long-running activity that has multiple actions, actions 142-148, which need to be accomplished to complete task 114. For example, task 112 and consequently action 132 can be completed with a simple yes or no as illustrated in user interface 130. In contrast, task 114 requires the completion of actions 142-148 that may not only involve one or more yeses or nos, but also a "generate," which requires producing something for the business process (e.g., a document, a report, etc.). Hence, task 114 is referred to as a long-running activity due to the multiple actions required to complete the task; see Figure 1 and related text in Paragraph 0052, Note that task 112 is represented in user interface (UI) 130, and task 114 is represented in UI 140. In practice, UI 130 and UI 140 may be the same user interface. They may alternatively be components of the same interface (e.g., windows, panes, fields, etc.). Alternatively, they may be separate interfaces, each rendered separately. In one embodiment, task 114 is not displayed until task 112 is completed. Task 112 and task 114 may also be the responsibility of different users, which would mean that different users would receive the UIs 130 and 140); 
instructions for detecting an indication to transition from the first microflow to the second microflow according to the process (see Figure 1 and related text in Paragraph 0050, Consider the transition illustrated between state 2 and state 3. Similar transitions occur between all states, and only the transition between states 2 and 3 is shown. Specifically, in a fixed workflow, the transition is controlled via a transaction model where a user completes the "transaction" required for the particular state, and may provide information to the system for the state. Once the state is completed, the user can so indicate the completion to the system, which then allows the states to transition); 
instructions for providing the graphical representation to the second set of parties (see Figure 1 and related text in Paragraph 0052, Note that task 112 is represented in user interface (UI) 130, and task 114 is represented in UI 140. In practice, UI 130 and UI 140 may be the same user interface. They may alternatively be components of the same interface (e.g., windows, panes, fields, etc.). Alternatively, they may be separate interfaces, each rendered separately. In one embodiment, task 114 is not displayed until task 112 is completed. Task 112 and task 114 may also be the responsibility of different users, which would mean that different users would receive the UIs 130 and 140); 
instructions for receiving a selection of a second GUI element of the graphical representation from a second user of the second set of parties, the second GUI element allowing the second user to perform the second task associated with the work artifact (see Figure 1 and related text in Paragraph 0051, As illustrated, state 2 is represented by task 112, which is a business activity or some work that needs to be accomplished, or some business action or group of actions that needs to be performed towards the final achievement of completing the business process represented by workflow 110. Similarly, task 114 represents the business activity of state 3. In one embodiment, task 112 is a simple task that may have only a single action, action 132, which needs to be performed to complete the task. In contrast, task 114 is a complex task or a long-running activity that has multiple actions, actions 142-148, which need to be accomplished to complete task 114. For example, task 112 and consequently action 132 can be completed with a simple yes or no as illustrated in user interface 130. In contrast, task 114 requires the completion of actions 142-148 that may not only involve one or more yeses or nos, but also a "generate," which requires producing something for the business process (e.g., a document, a report, etc.). Hence, task 114 is referred to as a long-running activity due to the multiple actions required to complete the task; see Figure 1 and related text in Paragraph 0052, Note that task 112 is represented in user interface (UI) 130, and task 114 is represented in UI 140. In practice, UI 130 and UI 140 may be the same user interface. They may alternatively be components of the same interface (e.g., windows, panes, fields, etc.). Alternatively, they may be separate interfaces, each rendered separately. In one embodiment, task 114 is not displayed until task 112 is completed. Task 112 and task 114 may also be the responsibility of different users, which would mean that different users would receive the UIs 130 and 140); 
instructions for aggregating multiple microflows or multiple processes in a repository (Paragraph 0058, Design-time engine 262 represents one or more modules that enable generation of a workflow and/or its constituent elements. In one embodiment, design-time engine 262 includes modules necessary to provide a development environment in which a developer can generate actions, activities, context (business process or scenario) descriptions, templates, relationships (which may include RTP relationships), resource associations, etc., which are considered the constituent elements of a workflow. Once developed or generated, these elements can be stored in one or more databases, represented as components 246 and templates 248, which are available to instantiate a workflow. In one embodiment, design-time engine 262 includes a workflow management environment as described herein. Thus, design-time engine 262 can lay out process components according to the flow of business, linking actions, resources, and people to a business scenario to generate or manage a workflow. Conversations or interactions can be provided as part of a design of a business process or as part of a management of a running process); 
instructions for providing access to the repository (see Figure 7 and related text in Paragraph 0085, FIG. 7 is a flow diagram of an embodiment of a process for managing a business process. Managing a business process may refer to configuring a business process (e.g., creating a business process) or viewing, editing, monitoring, or otherwise accessing a business process layout. A workflow management environment as described herein enables the management of the business process. The management environment may receive a request to generate a workflow, 702. Such a workflow may be created from scratch (e.g., a new template), or may be created from a template (e.g., specific components and relationships can be generated within a model for a workflow. A workflow can be created in whole or in part. Relationships between parts of a workflow can be explicitly defined, defined in the abstract, or not defined at design-time, but left to be defined at run-time); 
...
Beringer et al. discloses all the limitations above. Although Beringer et al. discloses the creation of multiple microflows and/or business processes, saving the multiple microflows and/or business processes, and accessing the microflows and/or business processes, Bering et al. does not specifically disclose facilitating the trade of the multiple microflows or the multiple processes in the repository through a marketplace, wherein a user of the marketplace can buy, sell, or trade a microflow of the multiple microflows or process of the multiple processes.
However, Flaxer et al. discloses facilitating the trade of the multiple microflows or the multiple processes in the repository through a marketplace, wherein a user of the marketplace can buy, sell, or trade a microflow of the multiple microflows or process of the multiple processes (Paragraph 0030, The motivation of the PLM-web is to provide a service-oriented framework that supports distributed Business-to-Business integration and collaboration dedicated to supporting the requirements of Product Lifecycle Management. In this environment vendors (i.e. service providers) sell their business processes (i.e. services) to manufacturing and other enterprises (i.e. service requesters). In this distributed environment the relationships between service requesters and service providers are transient and are loosely coupled. Services form fast and short term partnerships and then these partnerships disband when the PLM process is completed. In the PLM-web, the system does not assume an a priori defined business process schema; instead, in order to support the PLM process, the system dynamically composes business process schemas, then selects and invokes the service provider; Cambridge Dictionary defines a marketplace as a place where things are sold. Based on broadest reasonable interpretation in light of the specification, Flaxer et al. discloses a “marketplace” as it discloses a service-oriented framework that allows the vendors to sell their business processes.).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the multiple workflows and/or business processes that are stored in a database of the invention of Beringer et al. to further incorporate those workflows and/or business processes in a marketplace, wherein a user of the marketplace can buy, sell, or  trade a microflow of the multiple microflows or process of the multiple processes of the invention of Flaxer et al. because doing so would allow the method to sell their business processes to manufacturing and other enterprises (see Flaxer et al., Paragraph 0030). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 27 (Original), which is dependent of claim 24, the combination of Beringer et al. and Flaxer et al. discloses all the limitations in claim 24. Beringer et al. further discloses instructions for sending an invitation from the first party to the second party (Paragraph 0055, lines 9-12, backend system 240 is coupled to network 230 via client interface 242, which enables backend system 240 to interface with client devices including sending and receiving information related to workflows) for performing an action on the work artifact (Paragraph 0056, lines 14-17, alert 256 represents a mechanism within backend system 240 that can provide information to one or more users regarding a workflow or an action of a workflow; alerts can be produced on a schedule (e.g., daily, weekly), as well as occurring when an action occurs, when a state change happens, etc).  
Regarding claim 28 (Original), which is dependent of claim 27, the combination of Beringer et al. and Flaxer et al. discloses all the limitations in claim 27. Beringer further discloses wherein the instructions for sending the invitation include: instructions for receiving a request from the second party to access the work artifact (Paragraph 0056, lines 14-17, alert 256 represents a mechanism within backend system 240 that can provide information to one or more users regarding a workflow or an action of a workflow; alerts can be produced on a schedule (e.g., daily, weekly), as well as occurring when an action occurs, when a state change happens, etc.), and instructions for providing access to the work artifact to the second party for performing the action (Paragraph 0061, lines 3-5, Client 310 represents an application or a program that provides workflow access to a user (e.g., a user, a manager); Paragraph 0064, Unified resource model 334 defines a framework for accessing and using resources in a workflow. Thus, unified resource model 334 may define standard access interfaces for resources, access and/or association interfaces).  
Regarding claim 29 (Original), which is dependent of claim 24, the combination of Beringer et al. and Flaxer et al. discloses all the limitations in claim 24. Beringer et al. further discloses wherein generating the first microflow includes: instructions for determining a status of the first task (Paragraph 0057, Workflows as described herein include various aspects-design-time components include templates and building blocks that represent the workflow and its constituent elements (e.g., actions, resources, etc.); Paragraph 0106, FIG. 10 is a block diagram of an embodiment of project status monitoring. Project monitoring status may be selected for the workflow management environment via tab activity plan 1002 for business scenario purchase external services 1000. In one embodiment, selecting tab 1002 brings up status layout 1010, which is a status window 1012. Within status layout 1010, activity plan 1014 can be shown in list or tabular view for each element of the workflow. All or some of the activities can be shown), and instructions for determining if the status indicates that the first task is completed, and in response to a determination that the first task is completed, instructions for executing the second microflow to perform a second task associated with the work artifact (Paragraph 0052, In one embodiment, task 114 is not displayed until task 112 is completed; Paragraph 0071, Business event 414 represents any type of occurrence that may take place in a business environment. Examples may include a workflow action that is generated as a result of work completed on a production line, an action generated in response to an online order being placed, etc. Business event 414 may trigger a particular business scenario that generates a workflow, or may provide context that is used in generating a workflow).  

Claims 32 is rejected under 35 U.S.C. 103 as being over Beringer et al. (US 2007/0276714 A1), in view of Volkov et al. (US 2017/0076246 A1), in further view of Flaxer et al. (US 2004/0162741 A1).

Regarding claim 32 (Currently Amended), Beringer et al. discloses a method implemented by a computer system (Paragraph 0007, Methods and apparatuses enable providing a work flow management environment that provides different work flow management perspectives with different views on a variety of reusable workflow components or workflow resources; Paragraph 0053, FIG. 2 is a block diagram of an embodiment of a system for generating workflows from reusable components. System 200 includes client device 210 and backend system 240. Client device 210 represents any of a number of devices with which a user may interface with a workflow. Examples include, but are not limited to, desktop computers, laptop computers, mobile phones, handheld wireless devices, etc.) comprising: 
retrieving a work artifact (Paragraph 0100, Verify resources 934 enables the user or the system to check the validity (e.g., digital signatures, etc.) of resources, or make sure that the performer has the proper credential necessary to access necessary resources); 
designating a first set of parties and a second set of parties associated with the work artifact (See Figure 4 and related text in Paragraph 0068, System 400 includes the “system,” which represents the backend enterprise system, and Roles 1-3, which represent performers and requesters. System 400 is represented as a swim lane view that can enable a developer to associate actions with performers, and relate activities via requests), wherein the first set of parties (See Figure 4 and related text in Paragraph 0068, System 400 includes the “system,” which represents the backend enterprise system, and Roles 1-3, which represent performers and requesters. System 400 is represented as a swim lane view that can enable a developer to associate actions with performers, and relate activities via requests) are associated with a first set of actions associated with the work artifact (Figure 4, actions 432, 434, and 436) and the second set of parties (See Figure 4 and related text in Paragraph 0068, System 400 includes the “system,” which represents the backend enterprise system, and Roles 1-3, which represent performers and requesters. System 400 is represented as a swim lane view that can enable a developer to associate actions with performers, and relate activities via requests) are associated with a second set of actions associated with the work artifact (Figure 4, action 442; Paragraph 0051, this paragraph explains that a task can have a single action or a long-running activity that has multiple actions); 
generating a first microflow based on a first set of context information (See Figure 1, Role 1; Paragraph 0059, Runtime engine 264 represents one or more modules that enable runtime generation of a workflow. Note that certain templates or components as defined in design-time may be defined based on a business role, rather than based on a specific person. At runtime, the system resolves such dynamic variables and assigns actual values to the dynamic template or generic values of the templates. Runtime engine 264 enables the system to create a workflow specific to a given situation or function, referred to as a business context. Runtime engine 264 either includes context engine 266 or works in conjunction with context engine 266 to determine the context of a workflow to be generated. Context engine 266 can determine the context via annotations such as metadata or system-level descriptions, or from other sources) representative of a relationship between the work artifact, the first set of actions, and the first set of parties, wherein the first microflow represents a first task associated with the work artifact (Paragraph 0058, Design-time engine 262 represents one or more modules that enable generation of a workflow and/or its constituent elements. In one embodiment, design-time engine 262 includes modules necessary to provide a development environment in which a developer can generate actions, activities, context (business process or scenario) descriptions, templates, relationships (which may include RTP relationships), resource associations, etc., which are considered the constituent elements of a workflow. Once developed or generated, these elements can be stored in one or more databases, represented as components 246 and templates 248, which are available to instantiate a workflow. In one embodiment, design-time engine 262 includes a workflow management environment as described herein. Thus, design-time engine 262 can lay out process components according to the flow of business, linking actions, resources, and people to a business scenario to generate or manage a workflow. Conversations or interactions can be provided as part of a design of a business process or as part of a management of a running process); 
generating a second microflow based on a second set of context information (See Figure 1, Role 2; Paragraph 0059, Runtime engine 264 represents one or more modules that enable runtime generation of a workflow. Note that certain templates or components as defined in design-time may be defined based on a business role, rather than based on a specific person. At runtime, the system resolves such dynamic variables and assigns actual values to the dynamic template or generic values of the templates. Runtime engine 264 enables the system to create a workflow specific to a given situation or function, referred to as a business context. Runtime engine 264 either includes context engine 266 or works in conjunction with context engine 266 to determine the context of a workflow to be generated. Context engine 266 can determine the context via annotations such as metadata or system-level descriptions, or from other sources) representative of a relationship between the work artifact, the second set of actions, and the second set of parties (Paragraph 0058, Design-time engine 262 represents one or more modules that enable generation of a workflow and/or its constituent elements. In one embodiment, design-time engine 262 includes modules necessary to provide a development environment in which a developer can generate actions, activities, context (business process or scenario) descriptions, templates, relationships (which may include RTP relationships), resource associations, etc., which are considered the constituent elements of a workflow. Once developed or generated, these elements can be stored in one or more databases, represented as components 246 and templates 248, which are available to instantiate a workflow. In one embodiment, design-time engine 262 includes a workflow management environment as described herein. Thus, design-time engine 262 can lay out process components according to the flow of business, linking actions, resources, and people to a business scenario to generate or manage a workflow. Conversations or interactions can be provided as part of a design of a business process or as part of a management of a running process), wherein the second microflow represents a second task associated with the work artifact that differs from the first task (Paragraph 0091, Define roles 814 can allow defining a workflow via role, and then providing skill or name definitions to the selected roles; In this case role 1 can be the initiator 822 and role 2 can be the approver 824); 
associating the first microflow and the second microflow to a process relating to the work artifact (Paragraph 0058, Design-time engine 262 represents one or more modules that enable generation of a workflow and/or its constituent elements. In one embodiment, design-time engine 262 includes modules necessary to provide a development environment in which a developer can generate actions, activities, context (business process or scenario) descriptions, templates, relationships (which may include RTP relationships), resource associations, etc., which are considered the constituent elements of a workflow. Once developed or generated, these elements can be stored in one or more databases, represented as components 246 and templates 248, which are available to instantiate a workflow. In one embodiment, design-time engine 262 includes a workflow management environment as described herein. Thus, design-time engine 262 can lay out process components according to the flow of business, linking actions, resources, and people to a business scenario to generate or manage a workflow. Conversations or interactions can be provided as part of a design of a business process or as part of a management of a running process), the process including a collection of tasks associated with the work artifact that includes the first task and the second task (See Figure 1 and related Paragraph 0051, As illustrated, state 2 is represented by task 112, which is a business activity or some work that needs to be accomplished, or some business action or group of actions that needs to be performed towards the final achievement of completing the business process represented by workflow 110. Similarly, task 114 represents the business activity of state 3. In one embodiment, task 112 is a simple task that may have only a single action, action 132, which needs to be performed to complete the task. In contrast, task 114 is a complex task or a long-running activity that has multiple actions, actions 142-148, which need to be accomplished to complete task 114. For example, task 112 and consequently action 132 can be completed with a simple yes or no as illustrated in user interface 130. In contrast, task 114 requires the completion of actions 142-148 that may not only involve one or more yeses or nos, but also a "generate," which requires producing something for the business process (e.g., a document, a report, etc.). Hence, task 114 is referred to as a long-running activity due to the multiple actions required to complete the task); 
deriving, at the computer system (Figure 2, item 200, System for generating workflows), an analytics metric relating to performance of any of the first microflow and/or second microflow in the process (Paragraph 0098, Perform block 920 represents any type of perform block that may be assigned to a performer in a workflow layout. Perform block 920 is represented with define task 922, describe performer 924, and measure performance 926. Other related blocks could be part of the definition of perform block 920. Define task 922 enables a developer to provide a definition of the task, which might label the task, its purpose, and what will be performed. Describe performer 924 provides a definition or assignment of who will perform the task, such as the skill or position required to perform the task. Measure performance 926 allows performance parameters become part of the model to know what performance is expected, and have a measure of how performance actually matched with expectations);
generating, at the computer system (Figure 2, item 200, System for generating workflows), …update based on the analytics metric (Paragraph 0105, Monitoring 992 enables the setting of conditions for monitoring the performance, how the performance will be monitored, by whom, who will receive notifications or can view the workflow, etc.); 
...
generating, in a graphical user interface (GUI), a graphical representation of the first and second microflows, the graphical representation including a plurality of GUI elements representing the work artifact, the first set of parties, the second set of parties, the first set of context information, and the second set of context information (see Figure 1 and related text in Paragraph 0052, Note that task 112 is represented in user interface (UI) 130, and task 114 is represented in UI 140. In practice, UI 130 and UI 140 may be the same user interface. They may alternatively be components of the same interface (e.g., windows, panes, fields, etc.). Alternatively, they may be separate interfaces, each rendered separately. In one embodiment, task 114 is not displayed until task 112 is completed. Task 112 and task 114 may also be the responsibility of different users, which would mean that different users would receive the UIs 130 and 140; Paragraph 0053, Client device 210 includes user interface 220, which represents one or more input and output components that enable a user to interact with an item represented in the UI. UI components may include touchscreens, displays, keypads, etc. In one embodiment, UI 220 is able to represent workflows, such as workflow 222 within system 200. Note that system 200 may support both fixed and distributed workflows. As mentioned above, workflows that are traditionally fixed can be generated with the same technology used to generate distributed workflows. Additionally, distributed workflows can be generated which model business processes not previously available in enterprise systems); 
displaying the graphical representation to the first set of parties (see Figure 1 and related text in Paragraph 0052, Note that task 112 is represented in user interface (UI) 130, and task 114 is represented in UI 140. In practice, UI 130 and UI 140 may be the same user interface. They may alternatively be components of the same interface (e.g., windows, panes, fields, etc.). Alternatively, they may be separate interfaces, each rendered separately. In one embodiment, task 114 is not displayed until task 112 is completed. Task 112 and task 114 may also be the responsibility of different users, which would mean that different users would receive the UIs 130 and 140); 
receiving a selection of a first GUI element of the graphical representation from a first user of the first set of parties, the first GUI element allowing the first user to perform the first set of actions associated with the work artifact (see Figure 1 and related text in Paragraph 0051, As illustrated, state 2 is represented by task 112, which is a business activity or some work that needs to be accomplished, or some business action or group of actions that needs to be performed towards the final achievement of completing the business process represented by workflow 110. Similarly, task 114 represents the business activity of state 3. In one embodiment, task 112 is a simple task that may have only a single action, action 132, which needs to be performed to complete the task. In contrast, task 114 is a complex task or a long-running activity that has multiple actions, actions 142-148, which need to be accomplished to complete task 114. For example, task 112 and consequently action 132 can be completed with a simple yes or no as illustrated in user interface 130. In contrast, task 114 requires the completion of actions 142-148 that may not only involve one or more yeses or nos, but also a "generate," which requires producing something for the business process (e.g., a document, a report, etc.). Hence, task 114 is referred to as a long-running activity due to the multiple actions required to complete the task; see Figure 1 and related text in Paragraph 0052, Note that task 112 is represented in user interface (UI) 130, and task 114 is represented in UI 140. In practice, UI 130 and UI 140 may be the same user interface. They may alternatively be components of the same interface (e.g., windows, panes, fields, etc.). Alternatively, they may be separate interfaces, each rendered separately. In one embodiment, task 114 is not displayed until task 112 is completed. Task 112 and task 114 may also be the responsibility of different users, which would mean that different users would receive the UIs 130 and 140); 
detecting an indication to transition from the first microflow to the second microflow according to the process (see Figure 1 and related text in Paragraph 0050, Consider the transition illustrated between state 2 and state 3. Similar transitions occur between all states, and only the transition between states 2 and 3 is shown. Specifically, in a fixed workflow, the transition is controlled via a transaction model where a user completes the "transaction" required for the particular state, and may provide information to the system for the state. Once the state is completed, the user can so indicate the completion to the system, which then allows the states to transition); 
displayinq the graphical representation to the second set of parties (see Figure 1 and related text in Paragraph 0052, Note that task 112 is represented in user interface (UI) 130, and task 114 is represented in UI 140. In practice, UI 130 and UI 140 may be the same user interface. They may alternatively be components of the same interface (e.g., windows, panes, fields, etc.). Alternatively, they may be separate interfaces, each rendered separately. In one embodiment, task 114 is not displayed until task 112 is completed. Task 112 and task 114 may also be the responsibility of different users, which would mean that different users would receive the UIs 130 and 140); 
receiving a selection of a second GUI element of the graphical representation from a second user of the second set of parties, the second GUI element allowing the second user to perform the second set of actions associated with the work artifact (see Figure 1 and related text in Paragraph 0051, As illustrated, state 2 is represented by task 112, which is a business activity or some work that needs to be accomplished, or some business action or group of actions that needs to be performed towards the final achievement of completing the business process represented by workflow 110. Similarly, task 114 represents the business activity of state 3. In one embodiment, task 112 is a simple task that may have only a single action, action 132, which needs to be performed to complete the task. In contrast, task 114 is a complex task or a long-running activity that has multiple actions, actions 142-148, which need to be accomplished to complete task 114. For example, task 112 and consequently action 132 can be completed with a simple yes or no as illustrated in user interface 130. In contrast, task 114 requires the completion of actions 142-148 that may not only involve one or more yeses or nos, but also a "generate," which requires producing something for the business process (e.g., a document, a report, etc.). Hence, task 114 is referred to as a long-running activity due to the multiple actions required to complete the task; see Figure 1 and related text in Paragraph 0052, Note that task 112 is represented in user interface (UI) 130, and task 114 is represented in UI 140. In practice, UI 130 and UI 140 may be the same user interface. They may alternatively be components of the same interface (e.g., windows, panes, fields, etc.). Alternatively, they may be separate interfaces, each rendered separately. In one embodiment, task 114 is not displayed until task 112 is completed. Task 112 and task 114 may also be the responsibility of different users, which would mean that different users would receive the UIs 130 and 140); 
aggregating multiple microflows or multiple processes in a repository (Paragraph 0058, Design-time engine 262 represents one or more modules that enable generation of a workflow and/or its constituent elements. In one embodiment, design-time engine 262 includes modules necessary to provide a development environment in which a developer can generate actions, activities, context (business process or scenario) descriptions, templates, relationships (which may include RTP relationships), resource associations, etc., which are considered the constituent elements of a workflow. Once developed or generated, these elements can be stored in one or more databases, represented as components 246 and templates 248, which are available to instantiate a workflow. In one embodiment, design-time engine 262 includes a workflow management environment as described herein. Thus, design-time engine 262 can lay out process components according to the flow of business, linking actions, resources, and people to a business scenario to generate or manage a workflow. Conversations or interactions can be provided as part of a design of a business process or as part of a management of a running process); 
providing access to the repository (see Figure 7 and related text in Paragraph 0085, FIG. 7 is a flow diagram of an embodiment of a process for managing a business process. Managing a business process may refer to configuring a business process (e.g., creating a business process) or viewing, editing, monitoring, or otherwise accessing a business process layout. A workflow management environment as described herein enables the management of the business process. The management environment may receive a request to generate a workflow, 702. Such a workflow may be created from scratch (e.g., a new template), or may be created from a template (e.g., specific components and relationships can be generated within a model for a workflow. A workflow can be created in whole or in part. Relationships between parts of a workflow can be explicitly defined, defined in the abstract, or not defined at design-time, but left to be defined at run-time); 
...
Beringer et al. discloses all the limitations above, multiple workflows, a set of actions associated with each microflow (wherein actions can include reviewing a document), and performance parameters. Although Beringer et al. discloses monitoring the performance of the workflow, Beringer et al. does not specifically disclose generating, at the computer system, a recommended update based on the analytics metric; and updatinq, at the computer system, any of the work artifact, the first set of parties or the second set of parties, the first set or actions or the second set of actions, and/or the first microflow or the second microflow for the process based on the recommended update.
However, Volvok et al. discloses generating, at the computer system (Figure 9, item 902, Computer System), a recommended update based on the analytics metric (Paragraph 0044, Tasks that are suitable for automation may also be suggested to the user in a workflow alteration recommendation. The workflow alteration recommendation may include a forecast of various business metrics that are expected to be affected (and possibly improved) by alteration of the workflow in accordance with the selected use case(s) and machine learning model(s). The forecasted business metrics may include, for example, cost, accuracy, and project completion time. In certain embodiments, the recommendation may also display historical data, such as historical cost and automation data, that shows the impacts of prior alterations on the workflow; Paragraph 0055, At step 850, a recommendation is provided based on the forecast. The recommendation may include a particular task in a workflow to automate, split, or otherwise modify. In certain embodiments, the recommendation may include an improvement in an automated or human task); 
and updatinq, at the computer system (Figure 9, item 902, Computer System), any of the work artifact, the first set of parties or the second set of parties, the first set or actions or the second set of actions, and/or the first microflow or the second microflow for the process based on the recommended update (Paragraph 0051, As another example, a workflow optimization may include splitting a particular task up into smaller sub-tasks. For example, a financial document may list several transactions in a single document. However, the original work flow may have been configured to handle only a single transaction per document. The workflow optimization may suggest splitting up this single task into various subtasks. Thus, the workflow may be modified to accommodate unforeseen changes in workflows. It can be noted that the claim language is written in alternative form.  The limitation taught by Volvok et al. is based on “updating a microflow."
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the performance of the multiple workflows of the invention of Beringer et al. to further recommend an update of the workflow based on the historical performance of the workflows of the invention of Volvok et al. because doing so would allow the method to include a forecast of various business metrics that are expected to be affected (and possibly improved) by alteration of the workflow in accordance with the selected use case(s) and machine learning model(s). (See Volvok et al., Paragraph 0044). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Beringer et al. discloses all the limitations above. Although Beringer et al. discloses the creation of multiple microflows and/or business processes, saving the multiple microflows and/or business processes, and accessing the microflows and/or business processes, Bering et al. does not specifically disclose facilitating the trade of the multiple microflows or the multiple processes in the repository through a marketplace, wherein a user of the marketplace can buy, sell, or trade a microflow of the multiple microflows or process of the multiple processes.
However, Flaxer et al. discloses facilitating the trade of the multiple microflows or the multiple processes in the repository through a marketplace, wherein a user of the marketplace can buy, sell, or trade a microflow of the multiple microflows or process of the multiple processes (Paragraph 0030, The motivation of the PLM-web is to provide a service-oriented framework that supports distributed Business-to-Business integration and collaboration dedicated to supporting the requirements of Product Lifecycle Management. In this environment vendors (i.e. service providers) sell their business processes (i.e. services) to manufacturing and other enterprises (i.e. service requesters). In this distributed environment the relationships between service requesters and service providers are transient and are loosely coupled. Services form fast and short term partnerships and then these partnerships disband when the PLM process is completed. In the PLM-web, the system does not assume an a priori defined business process schema; instead, in order to support the PLM process, the system dynamically composes business process schemas, then selects and invokes the service provider; Cambridge Dictionary defines a marketplace as a place where things are sold. Based on broadest reasonable interpretation in light of the specification, Flaxer et al. discloses a “marketplace” as it discloses a service-oriented framework that allows the vendors to sell their business processes.).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the multiple workflows and/or business processes that are stored in a database of the invention of Beringer et al. to further incorporate those workflows and/or business processes in a marketplace, wherein a user of the marketplace can buy, sell, or  trade a microflow of the multiple microflows or process of the multiple processes of the invention of Flaxer et al. because doing so would allow the method to sell their business processes to manufacturing and other enterprises (see Flaxer et al., Paragraph 0030). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claims 3 and 25 are rejected under 35 U.S.C. 103 as being over Beringer et al. (US 2007/0276714 A1), in view of Flaxer et al. (US 2004/0162741 A1), in further view of DeMaris et al. (US 2017/0269805 A1).
Regarding claim 3 (Original), which is dependent of claim 2, the combination of Beringer et al. and Flaxer et al. discloses all the limitations in claim 2. Although Beringer et al. discloses a location remote from the computing system, the combination of Beringer et al. and Flaxer et al. does not specifically disclose wherein the location remote to the computing system is a file sharing service that is independent of the computing system.  
However, DeMaris et al. discloses wherein the location remote to the computing system is a file sharing service (Paragraph 0023, In some examples, the file repository rendered within the file sharing tool may include a workflow board. The workflow board may include any board associated with a workflow and suitable for providing a visual representation of files progressing through a workflow. In one example, the workflow is built and/or created using existing workflow tools such as SharePoint Designer and Nintex Workflow designer. In order to initiate a workflow, progress files through a workflow, and/or identify a file status of a file associated with the workflow using these existing workflow tools, a user is required to interact with a form and/or view the metadata on the file itself to identify the file status. In this regard, the workflow board of the present disclosure may provide a visual representation of files progressing through a workflow that is built and/or created using existing workflow tools) that is independent of the computing system (Paragraph 0028, In some aspects, the workflow system 100 is implemented within the storage service 130. In one example, the storage service 130 may be configured to store, manage, and access data and/or information associated with the workflow system 100. For example, the storage service 130 may store one or more files within the file repository in a data store 140. In one example, data store 140 may be part of and/or located at the storage service 130. In another example, data store 140 may be a separate component and/or may be located separate from the storage service 130).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the location remote to the computing system of the invention of Beringer et al. to further incorporate wherein the location remote to the computing system is a file sharing service that is independent of the computing system of the invention of DeMaris et al. because doing so would allow the method to facilitate collaboration and/or co-authoring of files (See DeMaris et al., Paragraph 0023). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 25 (Original), which is dependent of claim 24, the combination of Beringer et al. and Flaxer et al. discloses all the limitations in claim 24. Although Beringer et al. discloses a location remote from the computing system, the combination of Beringer et al. and Flaxer et al. does not specifically disclose wherein the work artifact is stored at a file sharing service that is independent of the computing system.  
However, DeMaris et al. discloses wherein the work artifact is stored at a file sharing service (Paragraph 0023, In some examples, the file repository rendered within the file sharing tool may include a workflow board. The workflow board may include any board associated with a workflow and suitable for providing a visual representation of files progressing through a workflow. In one example, the workflow is built and/or created using existing workflow tools such as SharePoint Designer and Nintex Workflow designer. In order to initiate a workflow, progress files through a workflow, and/or identify a file status of a file associated with the workflow using these existing workflow tools, a user is required to interact with a form and/or view the metadata on the file itself to identify the file status. In this regard, the workflow board of the present disclosure may provide a visual representation of files progressing through a workflow that is built and/or created using existing workflow tools) that is independent of the computing system (Paragraph 0028, In some aspects, the workflow system 100 is implemented within the storage service 130. In one example, the storage service 130 may be configured to store, manage, and access data and/or information associated with the workflow system 100. For example, the storage service 130 may store one or more files within the file repository in a data store 140. In one example, data store 140 may be part of and/or located at the storage service 130. In another example, data store 140 may be a separate component and/or may be located separate from the storage service 130).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the location remote to the computing system of the invention of Beringer et al. to further incorporate wherein the work artifact is stored at a file sharing service of the invention of DeMaris et al. because doing so would allow the method to facilitate collaboration and/or co-authoring of files (See DeMaris et al., Paragraph 0023). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Beringer et al. (US 2007/0276714 A1), in view of Flaxer et al. (US 2004/0162741 A1), in further view of DILL et al. (US 2009/0187453 A1).
Regarding claim 12 (Original), which is dependent of claim 1, the combination of Beringer et al. and Flaxer et al. discloses all the limitations in claim 1. Although Beringer et al. discloses a first microflow, Beringer et al. does not specifically disclose associating the first microflow with a start date and an end date.  
However, DILL et al. discloses associating the first microflow with a start data and an end date (Critical dates 108 may include a start date, an end date and any other critical intermediate date to reach a milestone).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the first microflow of the invention of Beringer et al. to incorporate a start date and an end date of the invention of DILL et al. because doing so would allow the method to have associated dates, such as a start date and a due date that shows the chronological constraints on the business step within the activity (See Dill et al., Paragraph 0034). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 13 (Currently Amended), which is dependent of claim 1, the combination of Beringer et al. and Flaxer et al. discloses all the limitations in claim 1. Although Beringer et al. discloses a first microflow, Beringer et al. does not specifically disclose generating notifications for the first set of parties and the second set of parties, wherein the notifications include a reminder for the first party to perform the first action by an end date associated with the microflow.  
However, DILL et al. discloses generating notifications (Paragraph 0041, lines 1-5, a rule 114 can react to any change in the business activity 150, and as a result create a notification or further change the process 100 and the notification may then be communicated to an external entity such as a human user or a software agent) for the first set of parties and the second set of parties (Paragraph 0026, lines 26-30, actors 112 may include the originator of the task and any other people participating in the activity, such as people allowed to read, write, modify or delete any of the tasks; people who should be notified upon completion or failure of a task), wherein the notifications include a reminder for the first party to perform the first action by an end date associated with the microflow (Paragraph 0043, lines 2-5, rules 114 may setup event listeners to listen for events from the QuickstepTM system, such as the state 116 of a business step 200 has changed or the due date for a business step is 3 days away).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify a party to perform the first action associated with the microflow of the invention of Beringer et al. to add notifications for the multiple parties, wherein the notifications include a reminder for the first party to perform the first action by an end date associated with the microflow of the invention of DILL et al. because doing so would allow the method to notify due date for a business step to people participating in the activity (See Dill et al., Paragraph 0043). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
  
Claim 15 (Currently Amended) is rejected under 35 U.S.C. 103 as being unpatentable over Beringer et al. (US 2007/0276714 A1), in view of Flaxer et al. (US 2004/0162741 A1), in further view of Stignani et al. (US 2008/0082929 A1).
Regarding claim 15 (Currently Amended), which is dependent of claim 1, the combination of Beringer et al. and Flaxer et al. discloses all the limitations in claim 1. Although Beringer et al. discloses one or more of the first set of parties associated with the work artifact in the first microflow, the combination of Beringer et al. and Flaxer et al. does not disclose generating a calendar event.  
However, Stignani et al. discloses generating a calendar event … in the first microflow (Paragraph 0047, lines 7-8, future content region 343 displays recommended calendar events that are related to the document or workflow task).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify one or more multiple parties associated with the work artifact in the first microflow of the invention of Beringer et al. to incorporate a calendar event of the invention of Stignati et al. because doing so would allow the method to display calendar events that are related to the document or workflow task (See Stignati et al., Paragraph 0047). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Beringer et al. (US 2007/0276714 A1), in view of Flaxer et al. (US 2004/0162741 A1), in further view of Volkov et al. (US 2017/0076246 A1).
Regarding claim 19 (Currently Amended), which is dependent of claim 1, the combination of Beringer et al. and Flaxer et al. discloses all the limitations in claim 1. Although Beringer et al. discloses monitoring the performance of the workflow, Beringer et al. does not specifically disclose generating enhanced microflows and processes based upon time taken per microflow or per process. 
However, Volkov et al. generating enhanced microflows and processes based upon time taken per microflow or per process (Paragraph 0044, Tasks that are suitable for automation may also be suggested to the user in a workflow alteration recommendation. The workflow alteration recommendation may include a forecast of various business metrics that are expected to be affected (and possibly improved) by alteration of the workflow in accordance with the selected use case(s) and machine learning model(s). The forecasted business metrics may include, for example, cost, accuracy, and project completion time. In certain embodiments, the recommendation may also display historical data, such as historical cost and automation data, that shows the impacts of prior alterations on the workflow; Paragraph 0055, At step 850, a recommendation is provided based on the forecast. The recommendation may include a particular task in a workflow to automate, split, or otherwise modify. In certain embodiments, the recommendation may include an improvement in an automated or human task).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the performance of the multiple workflows of the invention of Beringer et al. to further incorporate generating enhanced microflows and processes based upon time taken per microflow or per process of the invention of Volvok et al. because doing so would allow the method to include a forecast of various business metrics that are expected to be affected (and possibly improved) by alteration of the workflow in accordance with the selected use case(s) and machine learning model(s). (See Volvok et al., Paragraph 0044). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Beringer et al. (US 2007/0276714 A1), in view of Flaxer et al. (US 2004/0162741 A1), in further view of Bangel et al. (US 2008/0183537 A1).
Regarding claim 23, which is dependent of claim 1, the combination of Beringer et al. and Flaxer et al. discloses all the limitations in claim 1. Although Beringer et al. discloses the multiple microflows and the multiple processes in the repository (Paragraph 0058, lines 9-12, once developed or generated, these elements can be stored in one or more databases, represented as components 246 and templates 248, which are available to instantiate a workflow), Beringer et al. does not specifically disclose advertising services based on the multiple microflows and the multiple processes in the repository.  
However, Bangel et al. discloses advertising services based on the multiple microflows and the multiple processes in the repository (Paragraph 0032, In another embodiment, the invention provides a business method that performs the process of the invention on a subscription, advertising, and/or fee basis. That is, a service provider, such as a Solution Integrator, could offer a service for creating a workflow that defines a business process. In this case, the service provider can create, maintain, support, etc., a computer infrastructure, such as computer infrastructure 12 (FIG. 1) that performs the process of the invention for one or more entities. In return, the service provider can receive payment from the entity(s) under a subscription and/or fee agreement and/or the service provider can receive payment from the sale of advertising content to one or more third parties).  
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the templates of the invention of Beringer et al. to further advertise services of the invention of Bangel et al. because doing so would allow the method to offer a service for creating a workflow that defines a business process (See Bangel et al., Paragraph 0032). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 16, 18, 22, and 30-31 have been cancelled.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668.  The examiner can normally be reached on Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.P./           Examiner, Art Unit 3624                                                                                                                                                                                             
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624